Citation Nr: 0910703	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-32 039	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for dysthymia with a 
panic disorder.

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.

3.  Entitlement to service connection for mechanical dyspepsia.

4.  Entitlement to service connection for multiple joint pain 
due to undiagnosed illness.



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel





INTRODUCTION

The Veteran served on active duty or active duty for training 
from July 2, 1981 to September 25, 1981; from March 14, 1989 to 
July 28, 1989; and from December 9, 1990 to June 10, 1991.  He 
had service in the United States Army National Guard and in the 
West Virginia National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).  An August 2007 rating decision granted service 
connection for bilateral shoulder disability and assigned a 20 
percent rating for the right shoulder and a 10 percent rating 
for the left shoulder effective March 6, 2005.

The issue of entitlement to service connection for dysthymia 
with a panic disorder is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.   


FINDINGS OF FACT

1.  DDD of the cervical spine was not shown until many years 
after service discharge, and the veteran is not shown to have 
DDD of the cervical spine due to any event or incident of his 
active service.  

2.  Mechanical dyspepsia was not shown until many years after 
service discharge, and the veteran is not shown to have 
mechanical dyspepsia due to any event or incident of his active 
service.  

3.  The veteran is not shown to have multiple joint pain until 
many years after service discharge and the veteran is not shown 
to have multiple joint pain due to his active service, to 
include as a manifestation of an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  DDD of the cervical spine disability was not incurred in or 
aggravated by active duty; nor may arthritis of the cervical 
spine be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2008).  

2.  The Veteran does not have mechanical dyspepsia that is due 
to disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2008).  

3.  The Veteran does not have multiple joint pain as a sign or 
symptom of an undiagnosed illness that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§  3.303, 3.317 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, 
the RO sent the Veteran a letter in April 2005, prior to 
adjudication, which informed him of the requirements needed to 
establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file after the April 2005 
letter.  

The Veteran was informed in an October 2007 letter about 
disability ratings and effective dates for an award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was conducted 
in May 2006.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations have 
been complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).  



Analysis of the Claims

The Veteran seeks service connection for DDD of the cervical 
spine, mechanical dyspepsia, and multiple joint pain due to an 
undiagnosed illness.  Having carefully considered the claims in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and that the appeals will be denied.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of arthritis, service connection may be 
granted if such disorder is manifested to a compensable degree 
within one year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

An April 2006 Formal Finding of Unavailability of Service 
Records is of record.
In light of the absence of the Veteran's service treatment 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)(the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).

The Board would note, however, that the unavailability of the 
Veteran's service treatment records does not free the Veteran 
from the requirement that he provide evidence that he currently 
has a disability that is causally related to service.
The medical evidence on file consists of an October 1996 
National Guard examination report, VA and private medical 
records dated from October 1998 to April 2005, and a VA Gulf 
War examination dated in May 2006.  

The initial medical evidence of any of the disabilities at 
issue is not until February 1999, which is over seven years 
after service discharge, when dyspepsia is diagnosed.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim).  

The diagnoses on VA Gulf War examination in May 2006 included 
DDD of the cervical spine and mechanical dyspepsia.  It was 
reported that a January 1999 gastrointestinal X-ray series did 
not show any gastrointestinal disorder.  The examiner said that 
there was no way to say when the DDD began or what caused it.  

Consequently, as there is no medical evidence of DDD of the 
cervical spine or mechanical dyspepsia until a number of years 
after service discharge and no nexus opinion in favor of either 
of these claims, all of the elements required under Hickson, 
supra., have not been shown.  Therefore,  the claims of service 
connection for DDD of the cervical spine and mechanical 
dyspepsia must be denied on this record.  

With respect to the Veteran's claim for service connection for 
multiple joint pain due to an undiagnosed illness, the Board 
notes that military records reflect that the veteran served in 
the Southwest Asia Theater of Operations in support of 
Operation Desert Storm.  

Although the Veteran's service treatment records are 
unavailable, the initial postservice notation involving 
multiple joint pains is not until Gulf War evaluation in May 
2006, at which time the Veteran complained of pain in the 
shoulders, wrists, knees, elbows, neck, hip, ankles, and toes 
that he said began soon after he returned from service.  The 
examiner noted, however, that joint problems were not noted on 
examination reports in 1996.  The examiner reported normal 
physical and X-ray examinations of all joints except for the 
neck and shoulders; the Veteran was subsequently granted 
service connection for bilateral shoulder disability.  

Consequently, there is no current medical evidence of a 
disability involving multiple joints.  As all of the elements 
needed to establish service connection have not been shown, the 
claims of service connection for multiple joint pain due to 
undiagnosed illness must also be denied.  

Although written statements from the veteran have been taken 
into consideration in this case, the Board would point out that 
a layperson, such as the Veteran, without medical training is 
not qualified to render a medical opinion linking a disability 
to service.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 (1992).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the service connected claims denied 
above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for DDD of the cervical spine is denied.

Service connection for mechanical dyspepsia is denied.

Service connection for multiple joint pain due to an 
undiagnosed illness is denied.




REMAND

The Veteran contends that he has a psychiatric disability as a 
result of his participation in the Persian Gulf War, which 
included firing artillery at Iraqi soldiers and seeing their 
burned and decaying bodies.  Although his service medical 
records are unavailable, dysthymia was diagnosed in October 
1998 and May 2006; and it was noted on VA examination in May 
2006 that the Veteran had been in combat.

It appears from the record that the Veteran may have served 
with Army National Guard Service Battery 1, 201st Field 
Artillery in Iraq.  

A review of the claims file reveals that the Veteran, who 
served during Operation Desert Storm, has been awarded the 
Bronze Star Medal, and that his military specialty was Cannon 
Field Artillery Officer.  Although the Veteran's service 
treatment records are unavailable, despite VA attempts to 
obtain them, the Board finds that another attempt should be 
made to obtain records of the Veteran's unit history during 
Desert Storm.

The provisions of 38 U.S.C. Section 1154(b) (West 2002) state 
that in the case of veterans who engaged in combat with the 
enemy in active service, the secretary shall accept as 
sufficient proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.

Participation in combat is a determination that is to be made 
on a case-by-case basis, and requires that a veteran have 
personally participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  See Moran v. Principi, 17 Vet. App. 149 
(2003), Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to 
provide as much information as possible about 
his military service in the Persian Gulf, to 
include approximate dates that his unit fired 
artillery at Iraqis and that he saw dead 
bodies, the units with which he served, and 
locations at which the service was performed.  

2.  The AMC/RO will then contact the United 
States Army and Joint Services Records Research 
Center (JSRRC) and any other appropriate 
government records depository to corroborate 
the events described by the veteran.  
Specifically, the AMC/RO should request unit 
histories, lessons learned, operation reports 
and diaries, etc., for the months that the 
events occurred while the Veteran served in the 
Persian Gulf, apparently with Service Battery 
1, 201st Field Artillery.  In particular, the 
AMC/RO must ascertain whether the Veteran's 
descriptions of the events described is 
consistent with the parameters of the unit to 
which he was assigned.

3.  After the above has been completed, the 
AMC/RO should obtain a psychiatric evaluation 
of the Veteran from an appropriate VA health 
care provider to determine whether the Veteran 
currently has a psychiatric disorder related to 
his military service in the Persian Gulf.  The 
claims folders, including a copy of this 
Remand, must be made available to, and reviewed 
by, the examiner.  The VA examiner should 
provide an opinion as to whether the Veteran 
has a current psychiatric disability that was 
either incurred in or aggravated by service.  A 
complete rationale for all opinions should be 
provided.  The report prepared should be typed.  
This opinion should be associated with the 
Veteran's VA claims file.  

4.  The AMC/RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that the 
Veteran does not report for the aforementioned 
examination, documentation should be obtained 
which shows that notice scheduling the 
examination was sent to the last known address.  
It should also be indicated whether any notice 
that was sent was returned as undeliverable.

5.  Following completion of the foregoing, the 
AMC/RO should review the claims file and ensure 
that all required developmental actions have 
been conducted and completed in full.  The 
AMC/RO should then readjudicate the Veteran's 
claim of entitlement to service connection for 
dysthymia with a panic disorder.  If the issue 
continues to be denied, the AMC/RO should 
provide the Veteran and his representative with 
a Supplemental Statement of the Case and the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


